Bell, Chief Judge.
In this case plaintiff sought recovery for damages based on fraud and deceit arising from the sale of a house. The defendants are the seller and the real estate agent. The plaintiff at trial failed to establish any wilful misrepresentation by either of the defendants as to the condition of the house and in particular the roof which was found to be defective by plaintiff after the closing of the sale. Further, there was no evidence that the defective roof had been concealed so as to deceive and mislead the plaintiff. Thus essential elements for *781recovery on account of fraud and deceit were not shown by the plaintiffs evidence. Code § 105-302; Blanchard v. West, 115 Ga. App. 814 (156 SE2d 164). The trial judge correctly granted defendants a directed verdict.
Argued July 1, 1974
Decided October 1, 1974.
Thomas A. Bowman, for appellant.
James L. Mayson, H. G. McBrayer, Jr., for appellees.

Judgment affirmed.


Quillian and Clark, JJ., concur.